Citation Nr: 1510276	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  10-11 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES
 
1.   Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder.
 
2.   Entitlement to service connection for chronic fatigue syndrome, including secondary to hypothyroidism.
 
3.   Entitlement to service connection for a disability manifested by dizziness, including secondary to chronic fatigue syndrome.
 
4.   Entitlement to service connection for tinnitus.
 
5.   Entitlement to service connection for bilateral hearing loss. 
 
 

REPRESENTATION
 
Appellant represented by:  Illinois Department of Veterans Affairs
 
 
ATTORNEY FOR THE BOARD
 
Jason A. Lyons, Counsel
 

INTRODUCTION
 
The Veteran performed verified active duty served on active duty from January 1982 to January 1983,  from May 1986 to April 1993, and from February 2004 to February 2005.  She also served in the Reserve.  
 
This case comes to the Board of Veterans' Appeals (Board) from April 2008 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Board has restyled the claim of entitlement to service connection for a disability manifested by dizziness above to encompass the secondary theory raised by the Veteran.
 
The Veteran's claim of entitlement to service connection for chronic fatigue syndrome was averred in terms of direct service connection.  Significantly, a March 2008 VA examination report indicated that fatigue may be associated with hypothyroidism that was potentially incurred in service, this presents a theory of secondary service connection, warranting consideration by the RO as the Agency of Original Jurisdiction (AOJ).  See DeLisio v. Shinseki, 25 Vet. App. 45, 54 (2011). Moreover, in light of this finding, the Board refers for AOJ initial adjudication the inextricably intertwined claim of entitlement to service connection for hypothyroidism.  
 
A July 2014 Board videoconference hearing was held before the undersigned, and unfortunately, a reliable transcript could not be obtained due to technical difficulty. The Veteran did not respond to August 2014 correspondence offering her another hearing.  Hence, this case now may proceed to the Board's review.  There is, however, a statement contemporaneously filed with the hearing that the Veteran voluntarily withdrew the claims of entitlement to service connection for tinnitus and bilateral hearing loss.  As well, by that statement the Veteran waived AOJ consideration of VA medical records provided at that hearing.   See 38 C.F.R. §§ 20.800, 20.1304 (2014).
 
The issues of entitlement to service connection for chronic fatigue syndrome and dizziness are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
 
 
FINDINGS OF FACT
 
1.   By correspondence received July 23, 2014, the Veteran withdrew from appeal the claims for service connection for tinnitus and bilateral hearing loss.
 
2.   The preponderance of the evidence weighs against the finding of a current clinical diagnosis of PTSD.

3.  A personality disorder may not be service connected as a matter of law.

4.  There is no competent evidence linking an acquired psychiatric disorder to service. 
 
 

CONCLUSIONS OF LAW
 
1.   The criteria for withdrawal of an appeal of the claims for service connection for tinnitus and bilateral hearing loss have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204 (2014).
 
2.  An acquired psychiatric disorder, to include PTSD, was not incurred or aggravated during military service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2014).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Claims Withdrawn from Appeal
 
The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  In July 2014, the Veteran withdrew the appeal regarding the question of entitlement to service connection for tinnitus and bilateral hearing loss.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these claims on appeal and they are dismissed.
 
Service Connection for PTSD
 
The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.  §§ 5100, 5102, 5103A, 5107, 5126 (West 2014)sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  See also, 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2014). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf.  Notice is further required as to the assignment of effective dates and disability ratings for a condition adjudicated service-connected.

In January 2010 VA correspondence the Veteran was provided satisfactory VCAA notice.  As the claim for service connection for PTSD is in part premised upon the stressor of a personal assault, the RO had an obligation to notify the Veteran of alternative means of evidence to substantiate the underlying occurrence of this incident pursuant to 38 C.F.R. § 3.304(f)(5).  That was accomplished in the April 2010 Statement of the Case and again in a February 2014 Supplemental Statement of the Case.  Moreover, all measures have been undertaken to assist the Veteran with development of this matter, including obtaining VA outpatient treatment records and providing a VA Compensation and Pension examination.  The Veteran testified at a July 2014 Board videoconference hearing, and while a transcript of the proceeding could not be produced, she did not elect to testify at a new hearing.  In sum, the record reflects that the facts pertinent to the claim have been properly developed. Accordingly, the Board will adjudicate the claim on the merits.

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 
 
A valid claim for direct service connection requires: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. 
 
Where a chronic disease is shown during service the subsequent manifestations at any later date, however remote, are service-connected, unless clearly attributable to intercurrent cause. A continuity of symptomatology is required where the condition noted during service is not shown to be chronic. 38 C.F.R. § 3.303(b). However, continuity of symptomatology to substantiate service connection is limited to where involving a disease denoted as "chronic" under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
 
Service connection for PTSD requires: (1) medical evidence diagnosing the condition; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f). A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV). 38 C.F.R. § 3.304(f).
 
The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy," as established by recognized military combat citations or other official records.  Cohen v. Brown, 10 Vet. App. 128 (1997). 

If VA determines the veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required provided that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions, or hardships of service."  See 38 U.S.C.A. § 1154(b).  See also Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996).

For stressors unrelated to combat, credible supporting evidence is necessary in order to grant service connection. "Credible supporting evidence" of a noncombat stressor may be obtained from service records or other sources.  Moreau v. Brown, 9 Vet. App. 389 (1996).  The United States Court of Appeals for Veterans Claims has held that the regulatory requirement for "credible supporting evidence" means that "the appellant's testimony, by itself, cannot, as a matter of law, establish the occurrence of a noncombat stressor."  Dizoglio.  Therefore, the Veteran's lay testimony is insufficient, standing alone, to establish service connection.  Cohen, 10 Vet. App. at 147 (citing Moreau, 9 Vet. App. at 395).

If a PTSD claim is based on an in-service personal assault, evidence from sources other than the appellant's service records may corroborate the Veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5).
 
Having comprehensively evaluated the record, the Board denies entitlement to service connection for PTSD, finding that the preponderance of the evidence weighs against a diagnosis of this psychiatric condition.  In so finding, there are several averred in-service stressors in this case to include allegations of military sexual trauma, and allegations of being threatened by a guard in Korea.

In this regard, the most complete and well-researched mental health study of record is an October 2013 VA Compensation examination, which determined the Veteran did not have PTSD.  The examiner found that the two stressors which met criterion A for PTSD (defined as having had exposure to a traumatic event where the individual witnessed or was confronted with a life-threatening or seriously injurious event, and then responded to with intense fear, helplessness or horror) were an alleged sexual assault, and in a separate allegation of being detained at gunpoint.  Notably, the examiner found that "[the] Veteran (did) not report current clinically significant distress or impairment related to these events."  Rather, the Veteran reported that she was most distressed by other military-related events that did not meet criterion A for PTSD (i.e., events that were not considered traumas, such as interpersonal difficulties with other service members). 

Significantly, the October 2013 VA examiner did not find that the appellant had posttraumatic stress disorder or any other acquired psychiatric disorder.  Rather, the examiner found that the Veteran's mental health difficulties were due to a "personality disorder, not otherwise specified," including a pattern of instability in relationships and dealing with others that was rooted in childhood experiences.  Applicable law specifically prohibits awarding service connection for personality disorders.  38 C.F.R. § 3.303(c) (As a matter of law personality disorders are not diseases or injuries within the meaning of applicable legislation.) 

The October 2013 examination report was prepared following an extensive interview of the Veteran and claims file review.  While VA outpatient treatment records, which were reviewed by the October 2013 examiner, indicate some assessments of PTSD, the outpatient treatment reflect a limited inquiry without claims file review, and most relevant, application of the complete sequential diagnostic criteria necessary for confirming PTSD.  At no time does any outpatient record document what evidence independently verified any stressor responsible for a diagnosis of PTSD.  It must be emphasized that an appellant's testimony, by itself, cannot, as a matter of law, establish the occurrence of a noncombat stressor.  Dizoglio.  Accordingly, the preponderance of the most probative evidence shows that the Veteran does not have PTSD at this time, and certainly there is no evidence that it is related to service.  Further, there is no competent evidence that links any acquired psychiatric disorder to service.  Without competent evidence linking an acquired psychiatric disorder to service, there is no basis to grant service connection.  Hence, the Board finds that the preponderance of the evidence is against the claim.  
 
In reaching this decision the Board acknowledges the appellant's sincerely held belief that her current psychiatric pathology is related to her military service.  As a lay person, however, who is untrained in the field of medicine, she is not competent to offer an opinion that requires the expertise and training of a trained psychiatrist or psychologist.  Moreover, it is well to again repeat that there is no basis in the law to grant entitlement to service connection for a personality disorder.  38 C.F.R. § 3.303(c).

Therefore, the claim of entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder is denied.  
 
The appellant is advised that if she can secure medical opinion evidence linking an acquired psychiatric disorder to service, and if that opinion is based on evidence other than her own lay arguments, she should present that evidence to VA and her claim will be reviewed to see whether it may be reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


ORDER
 
The claim of entitlement to service connection for tinnitus is dismissed.
 
The claim of entitlement to service connection for bilateral hearing loss is dismissed.
 
Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder is denied.
 
 

REMAND
 
As noted, the Veteran claims entitlement to service connection for hypothyroidism.  As chronic fatigue syndrome is theorized to be secondary to hypothyroidism this claim is inextricably intertwined with the claim for chronic fatigue syndrome.  Moreover, given that the claim of entitlement to service connection for a disorder manifested by dizziness is alleged to be due to chronic fatigue syndrome, this claim is also inextricably intertwined.

Accordingly, these claims are REMANDED for the following action:
 
1.   Obtain the Veteran's most recent VA outpatient treatment records and associate them with the claims file, or in the alternative with the "Virtual VA" electronic file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.

2.  After fulfilling all duties under the Veterans Claims Assistance Act of 2000, the RO must adjudicate the claim of entitlement to service connection for hypothyroidism.  The Veteran us advised that should entitlement to service connection for hypothyroidism be denied the Board cannot exercise appellate jurisdiction over the claim without a timely perfected appeal on that issue.

3.  Thereafter, if no additional development is in order, to include if no further examination is in order to address the etiology of any claimed disorder in appellate status, then adjudicate the claims of entitlement to service connection for chronic fatigue syndrome secondary to hypothyroidism, and service connection for a disorder manifested by dizziness secondary to chronic fatigue syndrome.  If any benefit sought on appeal is not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


